Mr. Justice Higbee delivered the opinion of the court. 5. Assignments fob benefit of cbeditobs, § 25*—when evidence insufficient to show consent hy creditor to assignment. On a trial of right of property consisting of stock of goods purchased in bills at a sale from an agent of the debtor, to whom an assignment had been made in trust for the payment of debts, and which was levied upon by a creditor of the debtor, evidence held insufficient to show any consent by the creditor to the arrangement or sale so as to estop it from objecting as to such arrangement or sale. 6. Principal and agent, § 86*—what authority can he given agent. A principal cannot bestow upon the agent any greater authority concerning the subject-matter of the agency than the principal himself had.